Citation Nr: 1041799	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities, to include as due to herbicide 
exposure.

3. Entitlement to service connection for visual impairment, 
claimed as glaucoma, retinopathy and vision problems, to include 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1970. This 
included one year and three days of foreign and/or sea service.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, and an April 2006 decision from the VA RO in Roanoke, 
Virginia, that denied entitlement to the benefits sought.  The 
Veteran testified at a hearing before the Board in August 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran contends that he was sent on top 
secret missions to deliver information to Vietnam and contends 
that the VA should attempt to locate records from the Veteran's 
top secret missions.  

In the November 2008 remand, the RO was instructed to investigate 
and develop the Veteran's allegations of Agent Orange exposure in 
Thailand and Vietnam.  VA has allowed specific procedures to 
determine whether a veteran was exposed to herbicides in a 
vicinity other than the Republic of Vietnam or along the 
demilitarized zone in Korea.  VA's Adjudication Procedure Manual, 
M21-1 MR, Part IV, Sub Part ii, Chapter 2, Section C, Paragraph 
10(n) direct detailed statement of the veteran's claimed 
herbicide exposure be sent to the compensation and pension 
service via email and a review be requested of the Department of 
Defense's inventory of herbicide operations to determine whether 
herbicides were used or tested as alleged.  If the exposure is 
not verified, the request should then be sent to the U.S. Army 
and Joint Services Records Research Center (JSRRC) for 
verification.  See Robins v. Peake, No. 06-0905 (U.S. Vet. App. 
Jan. 25, 2008).

A Compensation and Pension service review of Herbicide use in 
Thailand during the Vietnam Era was conducted and the Veteran's 
exposure to Agent Orange was not verified.  However, no request 
was subsequently sent to the JSRRC for verification.  The United 
States Court of Appeals for Veterans Claims (Court) has indicated 
that a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The Court 
further indicated that it constitutes error on the part of the 
Board to fail to insure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send a request to the JSRRC 
for information regarding the activities of 
the unit to which the Veteran was assigned 
while he was stationed in Thailand.  
Particular information should be obtained 
regarding Task Force Alpha stationed at 
Nakhon Phanom Royal Thai Air Force Base in 
Thailand, with particular emphasis on the 
months of January and February 1970.

2.  After completion of the above, and 
following any other development warranted by 
the preceding paragraph, the claim should be 
readjudicated.  If the benefits sought on 
appeal remain denied, then the Veteran and 
his representative should be issued a 
supplemental statement of the case and be 
afforded a reasonable opportunity to respond 
thereto before the case is returned to the 
Board for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


